EXHIBIT 10.2

 

TRANSFER AND CONTRIBUTION AGREEMENT

 

Dated as of December 31, 2015

 

among

 

VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,

as Originators,

 

FIRST DATA CORPORATION,

as Servicer,

 

and

 

FIRST DATA RECEIVABLES, LLC,

as Company

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

ARTICLE I

AGREEMENT TO CONTRIBUTE

 

 

 

 

 

SECTION 1.1

 

Agreement To Contribute

 

2

 

 

 

 

 

SECTION 1.2

 

Timing of Contributions

 

3

 

 

 

 

 

SECTION 1.3

 

Consideration for Contributions

 

3

 

 

 

 

 

SECTION 1.4

 

Contribution Termination Date

 

3

 

 

 

 

 

SECTION 1.5

 

Intention of the Parties

 

3

 

 

 

 

 

SECTION 1.6

 

Commencement Date

 

4

 

 

 

 

 

ARTICLE II

CONTRIBUTION REPORT

 

 

 

 

 

SECTION 2.1

 

Contribution Report

 

4

 

 

 

 

 

ARTICLE III

CONTRIBUTIONS AND CONSIDERATION

 

 

 

 

 

SECTION 3.1

 

Contribution of Receivables

 

5

 

 

 

 

 

SECTION 3.2

 

Settlement as to Specific Receivables and Dilution

 

5

 

 

 

 

 

ARTICLE IV

CONDITIONS OF CONTRIBUTIONS; ADDITIONAL ORIGINATORS

 

 

 

 

 

SECTION 4.1

 

Conditions Precedent to Initial Contribution

 

6

 

 

 

 

 

SECTION 4.2

 

Certification as to Representations and Warranties

 

7

 

 

 

 

 

SECTION 4.3

 

Additional Originators

 

8

 

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

 

 

 

 

SECTION 5.1

 

Existence and Power

 

8

 

 

 

 

 

SECTION 5.2

 

Power and Authority; Due Authorization

 

9

 

 

 

 

 

SECTION 5.3

 

No Conflict or Violation

 

9

 

 

 

 

 

SECTION 5.4

 

Governmental Approvals

 

9

 

 

 

 

 

SECTION 5.5

 

Valid Contribution

 

9

 

 

 

 

 

SECTION 5.6

 

Binding Obligations

 

9

 

 

 

 

 

SECTION 5.7

 

Accuracy of Information

 

10

 

 

 

 

 

SECTION 5.8

 

Litigation and Other Proceedings

 

10

 

 

 

 

 

SECTION 5.9

 

No Material Adverse Effect

 

10

 

 

 

 

 

SECTION 5.10

 

Offices; Legal Name

 

10

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

SECTION 5.11

 

Margin Regulations

 

10

 

 

 

 

 

SECTION 5.12

 

Eligible Receivables

 

11

 

 

 

 

 

SECTION 5.13

 

Credit and Collection Policy

 

11

 

 

 

 

 

SECTION 5.14

 

Investment Company Act

 

11

 

 

 

 

 

SECTION 5.15

 

Anti-Money Laundering/International Trade Law Compliance

 

11

 

 

 

 

 

SECTION 5.16

 

Financial Condition

 

11

 

 

 

 

 

SECTION 5.17

 

Taxes

 

11

 

 

 

 

 

SECTION 5.18

 

ERISA

 

11

 

 

 

 

 

SECTION 5.19

 

Bulk Sales

 

12

 

 

 

 

 

SECTION 5.20

 

No Fraudulent Conveyance

 

12

 

 

 

 

 

SECTION 5.21

 

[Reserved]

 

12

 

 

 

 

 

SECTION 5.22

 

Good Title Perfection

 

12

 

 

 

 

 

SECTION 5.23

 

Perfection Representations

 

13

 

 

 

 

 

SECTION 5.24

 

Reliance on Separate Legal Identity

 

13

 

 

 

 

 

SECTION 5.25

 

Opinions

 

14

 

 

 

 

 

SECTION 5.26

 

[Reserved]

 

14

 

 

 

 

 

SECTION 5.27

 

Nature of Pool Receivables

 

14

 

 

 

 

 

SECTION 5.28

 

Compliance with Applicable Laws

 

14

 

 

 

 

 

SECTION 5.29

 

Servicing Programs

 

14

 

 

 

 

 

SECTION 5.30

 

Adverse Change in Receivables

 

14

 

 

 

 

 

SECTION 5.31

 

Member of the Company

 

14

 

 

 

 

 

SECTION 5.32

 

Solvency

 

14

 

 

 

 

 

SECTION 5.33

 

Other Transaction Documents

 

14

 

 

 

 

 

SECTION 5.34

 

Compliance with Transaction Documents

 

14

 

 

 

 

 

SECTION 5.35

 

Reaffirmation of Representations and Warranties by each Originator

 

15

 

 

 

 

 

ARTICLE VI

COVENANTS OF THE ORIGINATORS

 

 

 

 

 

SECTION 6.1

 

Covenants

 

15

 

 

 

 

 

SECTION 6.2

 

Separateness Covenants

 

20

 

ii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

 

 

 

 

 

SECTION 7.1

 

Rights of the Company

 

22

 

 

 

 

 

SECTION 7.2

 

Responsibilities of the Originators

 

22

 

 

 

 

 

SECTION 7.3

 

Further Action Evidencing Contributions

 

23

 

 

 

 

 

SECTION 7.4

 

Application of Collections

 

23

 

 

 

 

 

SECTION 7.5

 

Performance of Obligations

 

23

 

 

 

 

 

ARTICLE VIII

CONTRIBUTION TERMINATION EVENTS

 

 

 

 

 

SECTION 8.1

 

Contribution Termination Events

 

23

 

 

 

 

 

SECTION 8.2

 

Remedies

 

25

 

 

 

 

 

ARTICLE IX

INDEMNIFICATION

 

 

 

 

 

SECTION 9.1

 

Indemnities by the Originators

 

25

 

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

 

 

SECTION 10.1

 

Amendments, etc.

 

27

 

 

 

 

 

SECTION 10.2

 

Notices, etc.

 

28

 

 

 

 

 

SECTION 10.3

 

No Waiver; Cumulative Remedies

 

28

 

 

 

 

 

SECTION 10.4

 

Binding Effect; Assignability

 

28

 

 

 

 

 

SECTION 10.5

 

Governing Law

 

29

 

 

 

 

 

SECTION 10.6

 

Costs, Expenses and Taxes

 

29

 

 

 

 

 

SECTION 10.7

 

SUBMISSION TO JURISDICTION

 

29

 

 

 

 

 

SECTION 10.8

 

WAIVER OF JURY TRIAL

 

30

 

 

 

 

 

SECTION 10.9

 

Captions and Cross References; Incorporation by Reference

 

30

 

 

 

 

 

SECTION 10.10

 

Execution in Counterparts

 

30

 

 

 

 

 

SECTION 10.11

 

Acknowledgment and Agreement

 

30

 

 

 

 

 

SECTION 10.12

 

No Proceeding

 

31

 

 

 

 

 

SECTION 10.13

 

Mutual Negotiations

 

31

 

 

 

 

 

SECTION 10.14

 

Severability

 

31

 

iii

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Subject Matter

 

Page

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

 

List, Type and Location of Each Originator

 

 

Schedule II

 

Location of Books and Records of Originators

 

 

Schedule III

 

Trade Names

 

 

Schedule IV

 

Actions/Suits

 

 

Schedule V

 

Notice Addresses

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Contribution Report

 

 

Exhibit B

 

Form of Joinder Agreement

 

 

 

iv

--------------------------------------------------------------------------------


 

This TRANSFER AND CONTRIBUTION AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
December 31, 2015 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE
I HERETO (the “Originators,” and each an “Originator”), FIRST DATA CORPORATION,
as initial Servicer (as defined below) (“First Data”), and FIRST DATA
RECEIVABLES, LLC, a Delaware limited liability company (the “Company”).

 

DEFINITIONS

 

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Company, as Borrower, First Data, as initial Servicer (in
such capacity, the “Servicer”), the Persons from time to time party thereto as
Lenders and as Group Agents, and PNC Bank, National Association, as
Administrative Agent.  All references hereto to months are to calendar months
unless otherwise expressly indicated.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

BACKGROUND

 

1.                                      The Company is a special purpose limited
liability company, all of the issued and outstanding membership interests of
which are owned by the Originators.

 

2.                                      The Originators generate Receivables in
the ordinary course of their businesses.

 

3.                                      The Originators, in order to finance
their respective businesses, wish to contribute and assign Receivables and the
Related Rights to the Company, and the Company is willing to accept such
Receivables and the Related Rights from the Originators, on the terms and
subject to the conditions set forth herein.

 

4.                                      The Originators and the Company intend
each such transaction to be an absolute contribution, assignment and conveyance
of Receivables and the Related Rights by each Originator to the Company,
providing the Company with the full benefits of ownership of the Receivables,
and the Originators and the Company do not intend the transactions hereunder to
be characterized as a loan from the Company to any Originator.

 

5.                                      The Company intends to pledge the
Receivables and the Related Rights to the Administrative Agent pursuant to the
Receivables Financing Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

Transfer and Contribution Agreement

 

--------------------------------------------------------------------------------


 

ARTICLE I
AGREEMENT TO CONTRIBUTE

 

SECTION 1.1                     Agreement To Contribute.  On the terms and
subject to the conditions set forth in this Agreement, each Originator,
severally and for itself, agrees to contribute, transfer, assign, set over and
otherwise convey to the Company, from time to time on or after the Commencement
Date, or with respect to any Originator that first becomes a party hereto after
the date hereof, commencing on such date as mutually agreed by the parties, but
before the Contribution Termination Date (as defined in Section 1.4), all of
such Originator’s right, title and interest in and to:

 

(a)                                 each Receivable of such Originator that
existed and was owing to such Originator at the closing of such Originator’s
business on the Cut-Off Date (as defined below);

 

(b)                                 each Receivable generated by such Originator
from and including the Cut-Off Date to but excluding the Contribution
Termination Date;

 

(c)                                  all of such Originator’s interest in any
goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), the sale of which
gave rise to such Receivable;

 

(d)                                 all instruments and chattel paper that may
evidence such Receivable;

 

(e)                                  all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;

 

(f)                                   all of such Originator’s rights, interests
and claims under the related Contracts and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise;

 

(g)                                  all books and records of such Originator to
the extent related to any of the foregoing, and all rights, remedies, powers,
privileges, title and interest (but not obligations) in and to each Lock-Box and
all Lock-Box Accounts, into which any Collections or other proceeds with respect
to such Receivables may be deposited, and any related investment property
acquired with any such Collections or other proceeds (as such term is defined in
the applicable UCC);

 

(h)                                 all rights to set-off (whether contractual
or otherwise) against a Settlement Account or any other account in payment of
such Receivable; and

 

(i)                                     all Collections and other proceeds (as
defined in the UCC) of any of the foregoing that are or were received by such
Originator on or after the Cut-Off Date, including, without limitation, all
funds which either are received by such Originator, the Company or the Servicer
from or on behalf of the Obligors in payment of any amounts owed (including,
without limitation, invoice price, finance charges, interest and all other
charges) in respect of any of the

 

2

--------------------------------------------------------------------------------


 

above Receivables or are applied to such amounts owed by the Obligors
(including, without limitation, any insurance payments that such Originator, the
Company or the Servicer applies in the ordinary course of its business to
amounts owed in respect of any of the above Receivables, and net proceeds of
sale or other disposition of repossessed goods or other collateral or property
of the Obligors in respect of any of the above Receivables or any other parties
directly or indirectly liable for payment of such Receivables).

 

All contributions and assignments hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement.  No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Company hereunder, and any such assumption is expressly disclaimed.  The
property, proceeds and rights described in clauses (c) through (i) above are
herein referred to as the “Related Rights,” and the Company’s foregoing
commitment to contribute and assign Receivables and Related Rights is herein
called the “Facility.”

 

As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, January 1, 2016 and (b) with respect to any
Originator that first becomes a party hereto after the date hereof, the calendar
day prior to the date on which such Originator becomes a party hereto or such
other date as the Company and such Originator agree to in writing.

 

SECTION 1.2                     Timing of Contributions.

 

(a)                                 Commencement Date Contributions.  Effective
on the Commencement Date, each Originator party hereto on the date hereof shall,
and hereby does, contribute, transfer, assign, set over and otherwise convey to
the Company, such Originator’s entire right, title and interest in, to and under
(i) each Receivable that existed and was owing to such Originator at the Cut-Off
Date, (ii) each Receivable generated by such Originator from and including the
Cut-Off Date, to and including the Commencement Date and (iii) all Related
Rights with respect thereto.

 

(b)                                 Subsequent Contributions.  After the
Commencement Date until the Contribution Termination Date, each Receivable and
the Related Rights generated by each Originator shall be, and shall be deemed to
have been, contributed, transferred, assigned, set over and otherwise conveyed
by such Originator to the Company immediately (and without further action) upon
the creation of such Receivable.

 

SECTION 1.3                     Consideration for Contributions.  On the terms
and subject to the conditions set forth in this Agreement, the Company agrees to
reflect all capital contributions in accordance with Article III.

 

SECTION 1.4                     Contribution Termination Date.  The
“Contribution Termination Date” shall be the earlier to occur of (a) the date
the Facility is terminated pursuant to Section 8.2(a), (b) the date of the
occurrence of the Contribution Termination Event set forth in Section 8.1(f) and
(c) the Final Payout Date.

 

SECTION 1.5                     Intention of the Parties.  It is the express
intent of each Originator and the Company that each contribution, assignment and
conveyance by such Originator to the Company pursuant to this Agreement of the
Receivables, including without limitation, all Receivables, if any, constituting
general intangibles as defined in the UCC, and all Related Rights be construed

 

3

--------------------------------------------------------------------------------


 

as a valid and perfected absolute contribution, assignment and conveyance
(without recourse except as provided herein) of such Receivables and Related
Rights by such Originator to the Company (rather than the grant of a security
interest to secure a debt or other obligation of such Originator) and that the
right, title and interest in and to such Receivables and Related Rights
contributed, assigned and conveyed to the Company be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator.  However, if, contrary to the mutual intent of the
parties, any contribution, assignment and conveyance of Receivables, including
without limitation any Receivables constituting general intangibles as defined
in the UCC, and all Related Rights is not construed to be both a valid and
perfected absolute contribution, assignment and conveyance of such Receivables
and Related Rights, and a contribution, assignment and conveyance of such
Receivables and Related Rights that is prior to the rights of and enforceable
against all other Persons at any time, including without limitation lien
creditors, secured lenders, purchasers and any Person claiming through such
Originator, then, it is the intent of such Originator and the Company that
(i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and (ii) such Originator shall be deemed
to have granted to the Company as of the date of this Agreement, and such
Originator hereby grants to the Company a security interest in, to and under all
of such Originator’s right, title and interest in and to: (A) the Receivables
and the Related Rights now existing and hereafter created by such Originator
transferred or purported to be transferred hereunder, (B) all monies due or to
become due and all amounts received with respect thereto and (C) all books and
records of such Originator to the extent related to any of the foregoing.

 

SECTION 1.6                     Commencement Date.  Notwithstanding anything to
the contrary set forth in this Agreement or any other Transaction Document, no
Originator shall contribute, transfer, assign, set over and otherwise convey to
the Company, any Receivables or Related Rights with respect thereto pursuant to
this Agreement until the date agreed to in writing by the Originators and the
Company (such date, the “Commencement Date”). Each Originator and the Company
will notify the Administrative Agent in writing on or prior to the Commencement
Date of the agreement as to the Commencement Date.

 

ARTICLE II
CONTRIBUTION REPORT

 

SECTION 2.1                     Contribution Report.  On the Commencement Date
and on each date when an Information Package is due to be delivered under the
Receivables Financing Agreement (each such date, a “Monthly Contribution Report
Date”), the Servicer shall deliver to the Company, the Administrative Agent and
each Originator a report in substantially the form of Exhibit A (each such
report being herein called a “Contribution Report”) setting forth, among other
things:

 

(a)                                 Receivables contributed to the capital of
the Company by each Originator, on the Commencement Date (in the case of the
Contribution Report to be delivered on the Commencement Date); and

 

4

--------------------------------------------------------------------------------


 

(b)                                 Receivables contributed to the capital of
the Company by each Originator, during the calendar month immediately preceding
such Monthly Contribution Report Date (in the case of each subsequent
Contribution Report).

 

ARTICLE III
CONTRIBUTIONS AND CONSIDERATION

 

SECTION 3.1                     Contribution of Receivables.

 

(a)                                 Each Receivable and the Related Rights with
respect thereto contributed, transferred, assigned, set over and otherwise
conveyed by an Originator to the Company pursuant to this Agreement, shall be
deemed to have been transferred by such Originator to the Company as a capital
contribution in return for an increase in the value of such Originator’s
membership interest in the Company.

 

(b)                                 For purposes of the books and records of
each Originator and the Company, including the capital account of the Company,
each such Receivable and the Related Rights with respect thereto contributed by
an Originator to the Company shall be deemed to be a capital contribution by
such Originator to the Company in an amount (the “Contribution Amount”) equal to
the Outstanding Balance of such Receivable as of the date of such contribution.

 

(c)                                  Each Originator and the Company shall
record on its respective books and records, including capital accounts, on or
before each Monthly Contribution Report Date, any capital contributions made by
such Originator during each calendar month immediately preceding such
Contribution Report Date.

 

SECTION 3.2                     Settlement as to Specific Receivables and
Dilution.

 

(a)                                 If, (i) on the day of contribution of any
Receivable by an Originator hereunder, any of the representations or warranties
set forth in Sections 5.5, 5.12, 5.20, 5.22, 5.23 or 5.27 are not true with
respect to such Receivable or (ii) as a result of any action or inaction (other
than solely as a result of the failure to collect such Receivable due to a
discharge in bankruptcy or similar insolvency proceeding or other credit related
reasons with respect to the relevant Obligor) of such Originator, on any
subsequent day, any of such representations or warranties set forth in Sections
5.5, 5.12, 5.20, 5.22, 5.23 or 5.27 is no longer true with respect to such
Receivable, then the Contribution Amount for such Receivable shall be reduced by
an amount equal to the Outstanding Balance of such Receivable and shall be
accounted to such Originator as provided in clause (c) below; provided, that if
the Company thereafter receives payment on account of the Outstanding Balance of
such Receivable, pursuant to Section 4.01 of the Receivables Financing
Agreement, the Company promptly shall deliver such funds to such Originator.

 

(b)                                 If, on any day, the Outstanding Balance of
any Receivable contributed or assigned hereunder is either (i) reduced or
canceled as a result of (A) any defective, rejected or returned goods or
services, any cash or other discount, or any failure by an Originator to deliver
any goods or perform any services or otherwise perform under the underlying
Contract or invoice, (B) any change in or cancellation of any of the terms of
such Contract or invoice or any

 

5

--------------------------------------------------------------------------------


 

other adjustment by an Originator, the Servicer or the Company which reduces the
amount payable by the Obligor on the related Receivable, (C) any rebates,
warranties, allowances or charge-backs or (D) any setoff or credit in respect of
any claim by the Obligor thereof (whether such claim arises out of the same or a
related transaction or an unrelated transaction), or (ii) subject to any
specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof), then the Contribution Amount
with respect to such Receivable shall be reduced by the amount of such net
reduction or dispute and shall be accounted to such Originator as provided in
clause (c) below; provided, that if the Company thereafter receives payment on
account of such Receivable, pursuant to Section 4.01 of the Receivables
Financing Agreement, in an amount greater than the Outstanding Balance, as
reduced by such net reduction or disputed amount, the Company promptly shall
deliver such funds to such Originator.

 

(c)                                  Any reduction in the Contribution Amount of
any Receivable pursuant to clause (a) or (b) above shall be accounted for as a
reduction in the amount of the capital contribution by such Originator to the
Company; provided, however, at any time (x) an Event of Default or an Unmatured
Event of Default exists under the Receivables Financing Agreement or (y) the
Contribution Termination Date has occurred, such Originator shall pay, the
amount of any such reduction to the Company in cash by deposit of immediately
available funds into a Lock-Box Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

 

ARTICLE IV
CONDITIONS OF CONTRIBUTIONS; ADDITIONAL ORIGINATORS

 

SECTION 4.1                     Conditions Precedent to Initial Contribution. 
The initial contribution hereunder is subject to the condition precedent that
the Company, the Administrative Agent (as the Company’s assignee) and each Group
Agent shall have received, on or before the Closing Date, the following, each
(unless otherwise indicated) dated the Closing Date, and each in form and
substance satisfactory to the Company and the Administrative Agent (as the
Company’s assignee) and each Group Agent:

 

(a)                                 a copy of the resolutions or unanimous
written consent of the board of directors or other governing body of each
Originator, approving this Agreement and the other Transaction Documents to be
executed and delivered by it and the transactions contemplated hereby and
thereby, certified by the Secretary or Assistant Secretary of such Originator;

 

(b)                                 good standing certificates for each
Originator issued as of a recent date acceptable to the Company and the
Administrative Agent (as the Company’s assignee) by the Secretary of State (or
similar official) of the jurisdiction of such Originator’s organization or
formation;

 

(c)                                  a certificate of the Secretary or Assistant
Secretary of each Originator, certifying the names and true signatures of the
officers authorized on such Person’s behalf to sign this Agreement and the other
Transaction Documents to be executed and delivered by it (on which certificate
the Servicer, the Company, the Administrative Agent (as the Company’s assignee)
and each Group Agent may conclusively rely until such time as the Servicer, the

 

6

--------------------------------------------------------------------------------


 

Company, the Administrative Agent (as the Company’s assignee) and each Group
Agent shall receive from such Person a revised certificate meeting the
requirements of this clause (c));

 

(d)                                 the certificate or articles of incorporation
or other organizational document of each Originator (including all amendments
and modifications thereto) duly certified by the Secretary of State (or similar
official) of the jurisdiction of such Originator’s organization as of a recent
date acceptable to the Company and the Administrative Agent (as the Company’s
assignee), together with a copy of the by-laws or other governing documents of
such Originator (including all amendments and modifications thereto), as
applicable, each duly certified by the Secretary, or an Assistant Secretary of
such Originator;

 

(e)                                  proper financing statements (Form UCC-1)
that have been duly authorized and name each Originator as the debtor/seller and
the Company as the Company/assignor (and the Administrative Agent, for the
benefit of the Secured Parties, as secured party/assignee) of the Receivables
generated by such Originator as may be necessary under the UCC of all
appropriate jurisdictions to perfect the Company’s ownership or security
interest in such Receivables and that portion of the Related Rights in which an
ownership or security interest may be perfected by the filing of a financing
statement under the UCC;

 

(f)                                   a written search report from a Person
satisfactory to the Company and the Administrative Agent (as the Company’s
assignee) listing all effective financing statements that name the Originators
as debtors or sellers and that are filed in all jurisdictions in which filings
may be made against such Person pursuant to the applicable UCC, together with
copies of such financing statements (none of which, except for those described
in the foregoing clause (e) (and/or released or terminated, as the case may be,
prior to the date hereof), shall cover any Receivable or any Related Rights
which are to be contributed to the Company hereunder), and tax and judgment lien
search reports (including, without limitation, liens of the PBGC) from a Person
satisfactory to the Company and the Administrative Agent (as the Company’s
assignee) showing no evidence of such liens filed against any Originator;

 

(g)                                  copies of proper financing statements (form
UCC-3) (including termination statements) and release documentation each in form
and substance reasonably satisfactory to the Administrative Agent with respect
to any financing statement included in the search report described in clause
(f) above, to the extent that any such financing statement set forth therein
covers any Receivables or Related Rights;

 

(h)                                 favorable opinions of counsel to the
Originators, in form and substance satisfactory to the Company, the
Administrative Agent and each Group Agent; and

 

(i)                                     evidence (i) of the execution and
delivery by each of the parties thereto of each of the other Transaction
Documents to be executed and delivered by it in connection herewith and
(ii) that each of the conditions precedent to the execution, delivery and
effectiveness of such other Transaction Documents has been satisfied to the
Company and the Administrative Agent’s (as the Company’s assignee) satisfaction.

 

SECTION 4.2  Certification as to Representations and Warranties.  Each
Originator, as of the date of each contribution made by such Originator
hereunder, shall be deemed to have

 

7

--------------------------------------------------------------------------------


 

certified that the representations and warranties of such Originator contained
in Article V, as from time to time amended in accordance with the terms hereof,
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation and warranty shall be true and correct as made) on and as of such
day, with the same effect as though made on and as of such day (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).

 

SECTION 4.3  Additional Originators.  Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company, the
Administrative Agent and each Group Agent (which consents may be granted or
withheld in their sole discretion); provided, that the following conditions are
satisfied or waived in writing by the Administrative Agent and each Group Agent
on or before the date of such addition:

 

(a)                       the Servicer shall have given the Company, the
Administrative Agent and each Group Agent at least thirty days’ prior written
notice of such proposed addition and the identity of the proposed additional
Originator and shall have provided such other information with respect to such
proposed additional Originator as the Company, the Administrative Agent or any
Group Agent may reasonably request;

 

(b)                      such proposed additional Originator shall have executed
and delivered to the Company, the Administrative Agent and each Group Agent an
agreement substantially in the form attached hereto as Exhibit B (a “Joinder
Agreement”);

 

(c)                       such proposed additional Originator shall have
delivered to the Company, the Administrative Agent (as the Company’s assignee)
and each Group Agent each of the documents with respect to such Originator
described in Section 4.1, in each case in form and substance satisfactory to the
Company, the Administrative Agent (as the Company’s assignee) and each Group
Agent;

 

(d)                      no Contribution Termination Event or Unmatured
Contribution Termination Event shall have occurred and be continuing; and

 

(e)                       no Event of Default or Unmatured Event of Default
shall have occurred and be continuing.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

In order to induce the Company to enter into this Agreement and to accept
contributions hereunder, each Originator (and solely with respect to
Section 5.32, the Company) hereby makes the representations and warranties set
forth in this Article V:

 

SECTION 5.1  Existence and Power.  Such Originator (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority to own its
properties and to conduct its business as such

 

8

--------------------------------------------------------------------------------


 

properties are currently owned and such business is presently conducted and
(iii) is duly qualified to do business, is in good standing as a foreign entity
and has obtained all necessary licenses and approvals in all jurisdictions in
which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.2  Power and Authority; Due Authorization.   Such Originator (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (C) grant a security interest in the Receivables and the Related
Rights to the Company on the terms and subject to the conditions herein provided
and (ii) has duly authorized by all necessary action such grant and the
execution, delivery and performance of, and the consummation of the transactions
provided for in, this Agreement and the other Transaction Documents to which it
is a party.

 

SECTION 5.3  No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which it is a party, and the fulfillment of
the terms hereof and thereof, will not (i) conflict with, result in any breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
material indenture, sale agreement, credit agreement, loan agreement, security
agreement, mortgage, deed of trust, or other agreement or instrument to which
such Originator is a party or by which it or a material portion of its
properties is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Collateral pursuant to the terms of any such indenture,
credit agreement, loan agreement, security agreement, mortgage, deed of trust,
or other agreement or instrument other than this Agreement and the other
Transaction Documents or (iii) conflict with or violate any Applicable Law.

 

SECTION 5.4  Governmental Approvals.  Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by such Originator in connection with the grant of a
security interest in the Receivables and the Related Rights to the Company
hereunder or the due execution, delivery and performance by such Originator of
this Agreement or any other Transaction Document to which it is a party, and the
consummation by such Originator of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party have been
obtained or made and are in full force and effect.

 

SECTION 5.5  Valid Contribution.  Each contribution, assignment and conveyance
of Receivables and the Related Rights made by such Originator pursuant to this
Agreement shall constitute a valid contribution, assignment and conveyance of
Receivables and Related Rights to the Company, enforceable against creditors of,
and purchasers from, such Originator, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

9

--------------------------------------------------------------------------------


 

SECTION 5.6  Binding Obligations.  This Agreement and each of the other
Transaction Documents to which it is a party constitute legal, valid and binding
obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

 

SECTION 5.7  Accuracy of Information.  All certificates, reports, statements,
documents and other information furnished in writing to the Company, the
Administrative Agent or any other Credit Party by or on behalf of such
Originator pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Transaction Document, is, at the
time the same are so furnished, complete and correct in all material respects on
the date the same are furnished to the Company, the Administrative Agent or such
other Credit Party, and does not contain any material misstatement of fact.

 

SECTION 5.8  Litigation and Other Proceedings.  Except as set forth on Schedule
IV, (i)  there is no action, suit, proceeding or investigation pending or, to
the best knowledge of such Originator, threatened, against such Originator
before any Governmental Authority and (ii) such Originator is not subject to any
order, judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses
(i) and (ii), (A) asserts the invalidity of this Agreement or any other
Transaction Document, (B) seeks to prevent the grant of a security interest in
any Receivable or Related Right by such Originator to the Company, the ownership
or acquisition by the Company of any Receivables or Related Right or the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document, (C) seeks any determination or ruling that could
materially and adversely affect the performance by such Originator of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.9  No Material Adverse Effect.  Since December 31, 2014, there has
been no Material Adverse Effect with respect to such Originator.

 

SECTION 5.10  Offices; Legal Name.  Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto.  Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I).  The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II.

 

SECTION 5.11  Margin Regulations.  Such Originator is not engaged, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of

 

10

--------------------------------------------------------------------------------


 

Governors of the Federal Reserve System), and no payments or proceeds under this
Agreement will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

 

SECTION 5.12  Eligible Receivables.  Except as otherwise set forth on the
related Contribution Report, each Receivable contributed, transferred or
assigned hereunder is an Eligible Receivable on the date of contribution,
transfer or assignment.

 

SECTION 5.13  Credit and Collection Policy.  Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable contributed or assigned by it hereunder and each related Contract.

 

SECTION 5.14  Investment Company Act.  Such Originator is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act.

 

SECTION 5.15  Anti-Money Laundering/International Trade Law Compliance.  Such
Originator is not a Sanctioned Person.  Such Originator, and to the knowledge of
such Originator, each other Covered Entity, is in compliance in all material
respects with applicable Anti-Terrorism Laws.

 

SECTION 5.16  Financial Condition.

 

(a)                      The audited consolidated balance sheet of First Data
and its consolidated Subsidiaries as of December 31, 2014, the related audited
consolidated statement of operations for the fiscal year then ended and the
related audited consolidated statement of equity for the fiscal year then ended,
copies of which have been furnished to the Administrative Agent and each Group
Agent, present fairly in all material respects the consolidated financial
position of First Data and its Subsidiaries for the period ended on such date,
all in accordance with GAAP consistently applied except as noted therein.

 

(b)                      On the date hereof, and on the date of each
contribution hereunder (both before and after giving effect to such
contribution), such Originator is, and will be on such date, Solvent and no
Insolvency Proceeding with respect to such Originator is, or will be on such
date, pending or threatened.

 

SECTION 5.17  Taxes.  Such Originator has (i) timely filed all tax returns
(federal, state, foreign and local) required to be filed by it and (ii) paid, or
caused to be paid, all taxes, assessments and governmental charges, other than
any such taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, except to the extent that the failure to file or pay could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.18  ERISA.

 

(a)                      Each of First Data and the ERISA Affiliates is in
compliance with the applicable provisions of ERISA and the provisions of the
Code relating to Pension Plans and the regulations and published interpretations
thereunder and any similar applicable non-U.S. law,

 

11

--------------------------------------------------------------------------------


 

except for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.  No Reportable Event has occurred during the past five
years other than a Reportable Event that would not reasonably be expected to
have a Material Adverse Effect.  The excess of the present value of all benefit
liabilities under each Pension Plan of First Data and the ERISA Affiliates
(based on the assumptions used to determine required minimum contributions under
Section 412 of the Code with respect to such Pension Plan), over the value of
the assets of such Pension Plan, determined as of the most recent annual
valuation date applicable thereto for which a valuation has been completed,
would not reasonably be expected to have a Material Adverse Effect, and the
excess of the present value of all benefit liabilities of all underfunded
Pension Plans (based on the assumptions used to determine required minimum
contributions under Section 412 of the Code with respect to each such Pension
Plan), over the value of the assets of all such underfunded Pension Plans,
determined as of the most recent annual valuation dates applicable thereto for
which valuations have been completed, would not reasonably be expected to have a
Material Adverse Effect.  None of First Data or the ERISA Affiliates has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, where such reorganization or termination has
had or would reasonably be expected to have, through increases in the
contributions required to be made to such Pension Plan or otherwise, a Material
Adverse Effect.

 

(b)                      Each of First Data and the ERISA Affiliates is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.19  Bulk Sales.  No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

 

SECTION 5.20  No Fraudulent Conveyance.  No contribution, assignment or
conveyance hereunder constitutes a fraudulent transfer or conveyance under any
United States federal or applicable state bankruptcy or insolvency laws or is
otherwise void or voidable under such or similar laws or principles or for any
other reason.

 

SECTION 5.21  [Reserved].

 

SECTION 5.22  Good Title Perfection.  Immediately preceding its contribution and
assignment of each Receivable hereunder, such Originator was the owner of such
Receivable contributed and assigned or purported to be contributed or assigned,
free and clear of any Adverse Claims, and each such contribution and assignment
hereunder constitutes a valid contribution, transfer and assignment of all of
such Originator’s right, title and interest in, to and under the Receivables
contributed by it, free and clear of any Adverse Claims.  On or before the date
hereof and before the generation by such Originator of any new Receivable to be
contributed, assigned or otherwise conveyed hereunder, all financing statements
and other documents, if any, required to be recorded or filed in order to
perfect and protect the Company’s

 

12

--------------------------------------------------------------------------------


 

ownership interest in Receivables to be contributed, assigned or otherwise
conveyed hereunder against all creditors of and purchasers from such Originator
will have been duly filed in each filing office necessary for such purpose, and
all filing fees and taxes, if any, payable in connection with such filings shall
have been paid in full.  Upon the creation of each new Receivable contributed,
assigned or otherwise conveyed or purported to be conveyed hereunder and on
Commencement Date, for then existing Receivables, the Company shall have a valid
and perfected first priority ownership or security interest in each Receivable
contributed and assigned to it hereunder, free and clear of any Adverse Claim.

 

SECTION 5.23  Perfection Representations.

 

(a)                        This Agreement creates a valid and continuing
ownership or security interest (as defined in the applicable UCC) in the
Originator’s right, title and interest in, to and under the Receivables and the
Related Rights which (i) security interest has been perfected (in the case of
the Related Rights, in only that portion of the Related Rights in which an
ownership or security interest may be perfected by the filing of a financing
statement under the UCC) and is enforceable against creditors of and purchasers
from such Originator and (ii) will be free of all Adverse Claims.

 

(b)                        The Receivables constitute “accounts” or “general
intangibles” within the meaning of Section 9-102 of the UCC.

 

(c)                         Prior to their contribution to Company pursuant to
this Agreement, such Originator owned and had good and marketable title to the
Receivables and Related Rights free and clear of any Adverse Claim of any
Person.

 

(d)                        All appropriate financing statements, financing
statement amendments and continuation statements have been filed in the proper
filing office in the appropriate jurisdictions under Applicable Law in order to
perfect (and continue the perfection of) the contribution and assignment of the
Receivables and Related Rights in which a security interest may be perfected by
the filing of a financing statement under the UCC from each Originator to the
Company pursuant to this Agreement.

 

(e)                         Other than the ownership or security interest
granted to the Company pursuant to this Agreement, such Originator has not
pledged, assigned, sold, contributed, granted a security interest in, or
otherwise conveyed any of the Receivables or Related Rights except as permitted
by this Agreement and the other Transaction Documents.  Such Originator has not
authorized the filing of and is not aware of any financing statements filed
against such Originator that include a description of collateral covering the
Receivables and Related Rights other than any financing statement (i) in favor
of the Administrative Agent or (ii) that has been terminated or amended to
reflect the release of any security interest in the Receivables and Related
Rights.  Such Originator is not aware of any judgment lien, ERISA lien or tax
lien filings against such Originator.

 

13

--------------------------------------------------------------------------------


 

(f)                          Notwithstanding any other provision of this
Agreement or any other Transaction Document, the representations contained in
this Section 5.23 shall be continuing and remain in full force and effect until
the Final Payout Date.

 

SECTION 5.24  Reliance on Separate Legal Identity.  Such Originator acknowledges
that each of the Lenders, the Group Agents and the Administrative Agent are
entering into the Transaction Documents to which they are parties in reliance
upon the Company’s identity as a legal entity separate from such Originator.

 

SECTION 5.25  Opinions.  The facts regarding such Originator, the Receivables
contributed by it hereunder, the Related Security and the related matters set
forth or assumed in each of the true contribution and non-consolidation opinions
of counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.

 

SECTION 5.26  [Reserved].

 

SECTION 5.27  Nature of Pool Receivables.  All Pool Receivables:  (i)  were
contributed to Company for fair consideration and reasonably equivalent value
and (ii) represent all, or a portion of the purchase price of merchandise,
insurance or services within the meaning of Section 3(c)(5)(A) of the Investment
Company Act.  The contribution of Pool Receivables would constitute a “current
transaction” for purposes of Section 3(a)(3) of the Securities Act.

 

SECTION 5.28  Compliance with Applicable Laws.  Each Originator is in compliance
with the requirements of all laws, rules and regulations applicable to its
property or business operations, except in such instance where any failure to
comply therewith, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.29  Servicing Programs.  No material license or approval is required
for Servicer or Company’s use of any software or other computer program used by
such Originator in the servicing of the Receivables, other than those which have
been obtained and are in full force and effect.

 

SECTION 5.30  Adverse Change in Receivables.  Since December 31, 2014, there has
been no material adverse change in either the collectibility or the payment
history of the Receivables originated by such Originator.

 

SECTION 5.31  Member of the Company.  Each Originator is a member of the Company
and has maintained books and records necessary to identify and track the capital
contributions made by such Originator to the Company along with each
distribution or adjustment of such Originator’s capital in the Company on a
monthly.

 

SECTION 5.32  Solvency.  After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, the Company is Solvent and
no Insolvency Proceeding with respect to the Company is, or will be on such
date, pending or threatened.

 

SECTION 5.33  Other Transaction Documents.  Each representation and warranty
made by such Originator under each other Transaction Document to which it is a
party is true and correct in all material respects as of the date when made.

 

14

--------------------------------------------------------------------------------


 

SECTION 5.34  Compliance with Transaction Documents.  Each Originator has
complied in all material respects with all of the terms, covenants and
agreements contained in the other Transaction Documents to which it is a party.

 

SECTION 5.35  Reaffirmation of Representations and Warranties by each
Originator.  On each day that a new Receivable is created, and when contributed
to the Company hereunder, such Originator shall be deemed to have certified that
all representations and warranties set forth in this Article V are true and
correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation or
warranty shall be true and correct as made) on and as of such day (except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct as of such earlier
date)).

 

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Article shall remain in full
force and effect until the Final Payout Date.

 

ARTICLE VI
COVENANTS OF THE ORIGINATORS

 

SECTION 6.1  Covenants.  From the date hereof until the Final Payout Date, each
Originator will, unless the Administrative Agent and the Company shall otherwise
consent in writing, perform the following covenants:

 

(a)                      Existence.  Such Originator shall remain duly organized
and validly existing in good standing under the laws of its State of
organization, and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and the Receivables and Related Rights.

 

(b)                      Financial Reporting.  Each Originator will maintain, or
cause to be maintained, a system of accounting established and administered in
accordance with GAAP, and each Originator shall furnish to the Company, the
Administrative Agent and each Group Agent such information as the Company, the
Administrative Agent or any Group Agent may from time to time reasonably request
relating to such system.

 

(c)                       Notices.  Such Originator will notify the Company,
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than five (5) Business Days after) a
Financial Officer or other officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

 

(i)                                     Notice of Contribution Termination
Event, Unmatured Contribution Termination Event, Event of Default or Unmatured
Event of Default.  A statement of a Financial Officer of such Originator setting
forth the nature and period of existence of any Contribution Termination Event,
Unmatured Contribution Termination Event, Event of Default or Unmatured Event of
Default

 

15

--------------------------------------------------------------------------------


 

that has occurred and is continuing and the action that such Originator proposes
to take with respect thereto.

 

(ii)                                  Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding with respect to
such Originator, the Company, the Servicer, the Performance Guarantor, or any
other Originator, that with respect to any Person other than the Company, could
reasonably be expected to have a Material Adverse Effect.

 

(iii)                               Adverse Claim.  (A) Any Person shall obtain
an Adverse Claim upon Receivables or Related Rights or any portion thereof,
(B) any Person other than the Company, the Servicer or the Administrative Agent
shall obtain any rights or direct any action with respect to any Lock-Box
Account (or related Lock-Box), or (C) any Obligor shall receive any change in
payment instructions with respect to Pool Receivable(s) from a Person other than
the Servicer or the Administrative Agent.

 

(iv)                              Name Changes.  Any change in such Originator’s
name, jurisdiction of organization or any other change requiring the amendment
of UCC financing statements filed against such Originator.

 

(v)                                 Change in Accounting Policy.  Any material
change to the manner in which such Originator accounts for the contribution of
Receivables hereunder.

 

(d)                      Conduct of Business; Preservation of Existence.  Each
Originator will carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted or other fields complimentary or ancillary thereto and will do all
things necessary to preserve and keep in full force and effect its existence
and, except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, its franchises, authority to do business in each
jurisdiction in which its business is conducted, licenses, patents, trademarks,
copyrights and other proprietary rights.

 

(e)                       Compliance with Laws.  Each Originator will comply
with all Applicable Laws to which it may be subject if the failure to comply
could reasonably be expected to have a Material Adverse Effect.

 

(f)                        Furnishing of Information and Inspection of
Receivables.  Each Originator will furnish or cause to be furnished to the
Company, the Administrative Agent and each Group Agent, from time to time, such
information with respect to the Pool Receivables as the Company, the
Administrative Agent or any Group Agent may reasonably request.  Each Originator
will, at such Originator’s expense, during regular business hours upon
reasonable prior written notice, (i) permit the Company, the Administrative
Agent and/or any Group Agent or their agents or representatives to (A) examine
and make copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (B) visit the offices and properties of such
Originator for the purpose of examining such books and records, and (C) discuss
matters relating to the Pool Receivables, other Collateral or such Originator’s
performance under hereunder or under the Transaction Documents to which it is a
party with any of the officers, directors or

 

16

--------------------------------------------------------------------------------


 

employees of such Originator and its independent accountants, in each case,
having knowledge of such matters and (ii) without limiting the provisions of
clause (i) above, during regular business hours, at such Originator’s expense,
upon reasonable prior written notice from the Administrative Agent, permit
certified public accountants or other auditors acceptable to the Administrative
Agent to conduct a review of its books and records with respect to such
Receivables and other Collateral; provided, that unless an Event of Default has
occurred and is continuing, the Originators, the Borrower and the Servicer shall
be required to reimburse the Company, the Administrative Agent and Group Agents,
together, for only one (1) combined audit of the Originators pursuant to this
Section 6.1(f), of the Borrower pursuant to Section 8.01(g) of the Receivables
Financing Agreement and of the Servicer pursuant to Section 8.02(e) of the
Receivables Financing Agreement by the Company, the Administrative Agent and the
Group Agents in any twelve-month period.

 

(g)                       Payments on Receivables, Lock-Box Accounts.  Each
Originator will, at all times, instruct all Obligors to deliver payments on the
Pool Receivables, free and clear of and without deduction for any taxes, to a
Lock-Box Account or a Lock-Box.  Each Originator will, at all times, maintain or
cause to be maintained such books and records necessary to identify Collections
received from time to time on Receivables and to segregate such Collections from
other property of the Servicer and the Originators.  If any payments on the Pool
Receivables or other Collections are received by an Originator, the Company or
the Servicer, it shall hold (or cause such Originator, the Company or the
Servicer to hold) such payments in trust for the benefit of the Company (and the
Administrative Agent and the other Secured Parties as the Company’s assignees)
and promptly (but in any event within two (2) Business Days after becoming aware
of such receipt) remit such funds into a Lock-Box Account.  Such Originator will
cause each Lock-Box Bank to comply with the terms of each applicable Lock-Box
Agreement.  Such Originator shall use commercially reasonable efforts to ensure
that no funds other than Collections on Receivables and other Collateral are
deposited into any Lock-Box Account.  If other funds are nevertheless deposited
into any Lock-Box Account, the Originators will cause the Servicer to within two
(2) Business Days identify and transfer such funds out of the Lock-Box Account
to the appropriate Person entitled to such funds.  The Originators will not, and
subject to Section 4.01(a) of the Receivables Financing Agreement, will not
permit any other Person, to commingle Collections with any other funds.  Such
Originator shall only add (or permit the Servicer to add)  a Lock-Box Account
(or a related Lock-Box) or a Lock-Box Bank to those listed on Schedule II to the
Receivables Financing Agreement, if the Administrative Agent has received notice
of such addition and an executed and acknowledged copy of a Lock-Box Agreement
(or an amendment thereto) in form and substance reasonably acceptable to the
Administrative Agent from the applicable Lock-Box Bank.  Such Originator shall
only terminate (or permit the Servicer to terminate) a Lock-Box Bank or close a
Lock-Box Account (or a related Lock-Box), in each case, with the prior written
consent of the Administrative Agent.

 

(h)                      Sales, Liens, etc.  Except as otherwise provided
herein, no Originator will sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon
(including, without limitation, the filing of any financing statement) or with
respect to, any Receivable or other Related Rights.

 

17

--------------------------------------------------------------------------------


 

(i)                          Compliance with Contracts.  Each Originator shall
at its expense, comply in all material respects with all provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Pool Receivables.

 

(j)                         Fundamental Changes.  Each Originator shall not make
any change in such Originator’s name, location or making any other change in
such Originator’s identity or corporate structure that could impair or otherwise
render any UCC financing statement filed in connection with this Agreement or
the Receivables Financing Agreement “seriously misleading” as such term (or
similar term) is used in the applicable UCC, in each case, unless (A) the
Company, the Administrative Agent and each Group Agent have received 30 days’
prior notice thereof, (B)  received executed copies of all documents,
certificates and opinions (including, without limitation, opinions relating to
bankruptcy and UCC matters) as the Company or the Administrative Agent shall
reasonably request and (C) been reasonably satisfied that all other action to
perfect and protect the interests of the Company and the Administrative Agent,
on behalf of the Secured Parties, in and to the Receivables to be contributed by
it hereunder and other Related Rights, as reasonably requested by the Company or
the Administrative Agent shall have been taken by, and at the expense of, such
Originator (including the filing of any UCC financing statements, the receipt of
certificates and other requested documents from public officials and all such
other actions required pursuant to Section 7.3).

 

(k)                      Change in Credit and Collection Policy.  No Originator
will make, or direct the Servicer to make, any change in the Credit and
Collection Policy that would be reasonably expected to either (x) have a
material adverse effect on the collectability of the Pool Receivables or
(y) have a Borrower Material Adverse Effect or a Material Adverse Effect, in
each case, without the prior written consent of the Administrative Agent and the
Majority Group Agents.  Promptly following any material change in the Credit and
Collection Policy, the Originator will deliver a copy of the updated Credit and
Collection Policy to the Company and the Administrative Agent (for itself and on
behalf of each Lender).

 

(l)                          Books and Records.  Each Originator will maintain
and implement or cause to be maintained and implemented administrative and
operating procedures (including (i) an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof and (ii) procedures to identify and track sales with respect
to, and collections on, Excluded Receivables), and keep and maintain or cause to
be kept and maintained all documents, books, records, computer tapes and disks
and other information reasonably necessary for the collection of all Pool
Receivables and the identification and reporting of all Excluded Receivables
(including records adequate to permit the daily identification of the Pool
Receivables, the Excluded Receivables and all Collections of and adjustments to
the Pool Receivables and Excluded Receivables).

 

(m)                  Security Interest, Etc.  Each Originator shall (and shall
cause the Servicer to), at its expense, take all action necessary to establish
and maintain a valid and enforceable ownership or security interest in the Pool
Receivables and that portion of the Related Rights in which an ownership or
security interest may be created under the UCC with respect thereto, and a first
priority perfected security interest in (i) the Pool Receivables and (ii) that
portion of the Collateral in which a security interest may be perfected by the
filing of a financing statement under the UCC, in each case free and clear of
any Adverse Claim, in favor of the Company (and

 

18

--------------------------------------------------------------------------------


 

the Administrative Agent (on behalf of the Secured Parties), as the Company’s
assignee), including taking such action to perfect, protect or more fully
evidence the interest of the Company (and the Administrative Agent (on behalf of
the Secured Parties), as the Company’s assignee) as the Company, the
Administrative Agent or any Group Agent may reasonably request.  In order to
evidence the security interests of the Administrative Agent under this
Agreement, such Originator shall, from time to time take such action, or execute
(if necessary) and deliver such instruments as may be necessary (including,
without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables and that portion of
the Related Rights in which a security interest may be perfected by the filing
of a financing statement under the UCC.  Such Originator shall, from time to
time and within the time limits established by law, prepare and present to the
Administrative Agent for the Administrative Agent’s authorization and approval,
all financing statements, amendments, continuations or initial financing
statements in lieu of a continuation statement, or other filings necessary to
continue, maintain and perfect the Administrative Agent’s security interest as a
first-priority interest.  No Originator shall file a termination, partial
termination, release, partial release, or any amendment to a financing statement
filed in connection with the Transaction Documents that deletes the name of a
debtor, terminates such financing statement or excludes any collateral, without
the prior written consent of the Administrative Agent.

 

(n)                      Further Assurances.  Each Originator hereby authorizes
and hereby agrees from time to time, at its own expense, promptly to execute (if
necessary) and deliver all further instruments and documents, and to take all
further actions, that may be necessary or that the Company or the Administrative
Agent may reasonably request, to perfect, protect or more fully evidence the
contributions made hereunder or under the Receivables Financing Agreement and/or
security interest granted pursuant to the Receivables Financing Agreement or any
other Transaction Document, or to enable the Company or the Administrative Agent
(on behalf of the Secured Parties) to exercise and enforce their respective
rights and remedies hereunder, under the Receivables Financing Agreement or
under any other Transaction Document.  Without limiting the foregoing, such
Originator hereby authorizes, and will, upon the request of the Company or the
Administrative Agent, at such Originator’s own expense, file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or that the Company or
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

 

(o)                      Transaction Information.  None of the Originators or
any third party with which an Originator has contracted, shall deliver, in
writing or orally, to any Rating Agency, any Transaction Information without
providing such Transaction Information to the applicable Group Agent prior to
delivery to such Rating Agency and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.

 

(p)                      Mergers, Acquisitions, Sales, etc. No Originator shall
(i) be a party to any merger, consolidation or other restructuring, except a
merger, consolidation or other restructuring where the Company, the
Administrative Agent and each Group Agent have each (A) received 30 days’ prior
notice thereof, (B)  received executed copies of all documents, certificates and
opinions (including, without limitation, opinions relating to bankruptcy and UCC
matters) as the

 

19

--------------------------------------------------------------------------------


 

Company or the Administrative Agent shall reasonably request and (C) been
reasonably satisfied that all other action to perfect and protect the interests
of the Company and the Administrative Agent, on behalf of the Secured Parties,
in and to the Receivables to be contributed by it hereunder and that portion of
the Related Rights in which a security interest may be perfected by the filing
of a financing statement under the UCC, as reasonably requested by the Company
or the Administrative Agent, shall have been taken by, and at the expense of,
such Originator (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3) or (ii) directly or
indirectly sell, transfer, assign, convey or lease (A) whether in one or a
series of transactions, all or substantially all of its assets (other than as
permitted by, and pursuant to, the Borrower’s Limited Liability Company
Agreement and this Agreement) or (B) any Receivables or any interest therein (in
each case, other than pursuant to this Agreement).

 

(q)                      Frequency of Billing.  Each Originator shall prepare
and deliver (or cause to be prepared and delivered) invoices with respect to all
its Receivables in accordance with the Credit and Collection Policies, but in
any event no less frequently than as required under the Contracts related to
such Receivables.

 

(r)                         Receivables Not to Be Evidenced by Promissory Notes
or Chattel Paper.  No Originator shall take any action to cause or permit any
Receivable created, acquired or originated by it to become evidenced by any
“instrument” or “chattel paper” (as defined in the applicable UCC) without the
prior written consent of the Company and the Administrative Agent.

 

(s)                        Anti-Money Laundering/International Trade Law
Compliance.  Such Originator will not become a Sanctioned Person.  Such
Originator will maintain policies and procedures reasonably designed to ensure
compliance with Anti-Terrorism Laws.

 

(t)                         Legend.  On or prior to the Closing Date, each
Originator shall mark its master data processing records evidencing Pool
Receivables and Contracts with a legend, acceptable to the Company and the
Administrative Agent, evidencing that the Pool Receivables have been transferred
in accordance with this Agreement and none of the Originators or Servicer shall
change or remove such notation without the consent of the Company and the
Administrative Agent.

 

(u)                      Company’s Tax Status.  No Originator shall take or
cause any action to be taken that could result in the Company becoming an
association taxable as a corporation or a publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes.

 

SECTION 6.2  Separateness Covenants.  Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Company’s identity as a legal entity separate from such
Originator and its Affiliates.  Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Company is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person.  Without limiting the
generality of the foregoing and in addition to

 

20

--------------------------------------------------------------------------------


 

and consistent with the other covenants set forth herein, such Originator shall
take such actions as shall be required in order that:

 

(a)                      such Originator shall not be involved in the day to day
management of the Company;

 

(b)                      such Originator shall maintain separate records and
books of account from the Company and otherwise will observe corporate
formalities and have a separate area from the Company for its business (which
may be located at the same address as the Company, and, to the extent that it
and the Company have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and each shall bear its
fair share of such expenses);

 

(c)                       the financial statements and books and records of such
Originator prepared after the date of creation of the Company shall reflect the
separate existence of the Company; provided, that the Company’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Company; provided, however, that any such consolidated
financial statement or the notes thereto shall make clear that (i) the Company’s
assets are not available to satisfy the obligations of such Affiliate, (ii) the
Company is a separate legal entity with its own separate creditors who will be
entitled, upon its liquidation, to be satisfied out of the Company’s assets
prior to any assets or value in the Company becoming available to the Company’s
equity holders and (iii) the assets of the Company are not available to pay the
creditors of the Servicer, First Data, the Performance Guarantor, the
Originators or any Affiliate thereof;

 

(d)                      except as permitted by the Receivables Financing
Agreement, (i) such Originator shall maintain its assets (including, without
limitation, deposit accounts) separately from the assets (including, without
limitation, deposit accounts) of the Company and (ii) the Company’s assets, and
records relating thereto, have not been, are not, and shall not be, commingled
with those of the Company;

 

(e)                       such Originator shall not act as an agent for the
Company (except in the capacity of Servicer or a Sub-Servicer);

 

(f)                        such Originator shall not conduct any of the business
of the Company in its own name (except in the capacity of Servicer or a
Sub-Servicer);

 

(g)                       except as provided in Section 9.1(o), such Originator
shall not pay any liabilities of the Company out of its own funds or assets;

 

(h)                      such Originator shall maintain an arm’s-length
relationship with the Company;

 

(i)                          such Originator shall not assume or guarantee or
become obligated for the debts of the Company or hold out its credit as being
available to satisfy the obligations of the Company;

 

(j)                         such Originator shall not acquire obligations of the
Company;

 

21

--------------------------------------------------------------------------------


 

(k)                      such Originator shall allocate fairly and reasonably
overhead or other expenses that are properly shared with the Company, including,
without limitation, shared office space;

 

(l)                          such Originator shall identify and hold itself out
as a separate and distinct entity from the Company;

 

(m)                  such Originator shall correct any known misunderstanding
respecting its separate identity from the Company;

 

(n)                      such Originator shall not enter into, or be a party to,
any transaction with the Company, except in the ordinary course of its business
and on terms which are intrinsically fair and not less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party (the parties hereto agree that this Agreement satisfies that
standard); and

 

(o)                      such Originator shall not pay the salaries of the
Company’s employees, if any.

 

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

 

SECTION 7.1  Rights of the Company.   Each Originator hereby authorizes the
Company, the Servicer or their respective designees or assignees under the
Receivables Financing Agreement (including, without limitation, the
Administrative Agent) to take any and all steps in such Originator’s name
necessary, in their respective determination, to collect all amounts due under
any and all Pool Receivables, including, without limitation, endorsing the name
of such Originator on checks and other instruments representing Collections and
enforcing such Receivables and the provisions of the related Contracts that
concern payment and/or enforcement of rights to payment; provided, however, the
Administrative Agent shall not take any of the foregoing actions unless an Event
of Default has occurred and is continuing.

 

SECTION 7.2  Responsibilities of the Originators.  Each Originator agrees, that
anything herein to the contrary notwithstanding:

 

(a)                      it shall perform its obligations hereunder, and the
exercise by the Company or its designee of its rights hereunder shall not
relieve such Originator from such obligations.

 

(b)                      none of the Company, the Servicer, the Lenders, the
Group Agents or the Administrative Agent shall have any obligation or liability
to any Obligor or any other third Person with respect to any Receivables,
Contracts related thereto or any other related agreements, nor shall the
Company, the Servicer, the Lenders, the Group Agents or the Administrative Agent
be obligated to perform any of the obligations of such Originator thereunder.

 

22

--------------------------------------------------------------------------------


 

(c)                       it hereby grants to the Administrative Agent an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, during the occurrence and continuation of an Event of Default to take
in the name of such Originator all steps necessary to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by such Originator or transmitted or received by the Company (whether or not
from such Originator) in connection with any Pool Receivable or Related Right
contributed or otherwise conveyed or purported to be conveyed by it hereunder.

 

SECTION 7.3  Further Action Evidencing Contributions.  Each Originator agrees
that from time to time, at its expense, it will promptly execute (if applicable)
and deliver all further instruments and documents, and take all further action
that the Company, the Servicer, the Administrative Agent or any Group Agent may
reasonably request in order to perfect, protect or more fully evidence the Pool
Receivables and that portion of the Related Rights in which a security interest
may be perfected by the filing of a financing statement under the UCC, or to
enable the Company to exercise or enforce any of its rights hereunder or under
any other Transaction Document.  Without limiting the generality of the
foregoing, upon the request of the Company, the Administrative Agent or any
Group Agent, such Originator will authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary.

 

Each Originator hereby authorizes the Company or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Pool Receivables and Related Rights
contributed or otherwise conveyed or purported to be conveyed by it hereunder
and now existing or hereafter generated by such Originator.  If any Originator
fails to perform any of its agreements or obligations under this Section 7.3,
the Company or its designee or assignee (including, without limitation, the
Administrative Agent) may (but shall not be required to) itself perform, or
cause the performance of, such agreement or obligation, and the expenses of the
Company or its designee or assignee (including, without limitation, the
Administrative Agent) incurred in connection therewith shall be payable by such
Originator.

 

SECTION 7.4  Application of Collections.  Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.

 

SECTION 7.5  Performance of Obligations.  Each Originator shall (i) perform all
of its obligations under the Contracts related to the Receivables generated by
such Originator to the same extent as if interests in such Receivables had not
been transferred hereunder, and the exercise by the Company or the
Administrative Agent of its rights hereunder shall not relieve any Originator
from any such obligations and (ii) pay when due any taxes, including, without
limitation, any sales taxes payable in connection with the Receivables generated
by such Originator and their creation and satisfaction.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VIII
CONTRIBUTION TERMINATION EVENTS

 

SECTION 8.1  Contribution Termination Events.  Each of the following events or
occurrences described in this Section 8.1 shall constitute a “Contribution
Termination Event” (each event which with notice or the passage of time or both
would become a Contribution Termination Event being referred to herein as an
“Unmatured Contribution Termination Event”):

 

(a)                      the Termination Date shall have occurred;

 

(b)                      any Originator shall fail to make when due any payment
or deposit to be made by it under this Agreement or any other Transaction
Document to which it is a party and such failure shall remain unremedied for two
(2) Business Days;

 

(c)                       any representation or warranty made or deemed to be
made by any Originator (or any of its officers) under or in connection with this
Agreement, any other Transaction Documents to which it is a party, or any other
information or report delivered pursuant hereto or thereto shall prove to have
been incorrect or untrue in any material respect when made or deemed made or
delivered; provided, that no breach of a representation or warranty set forth in
Sections 5.5, 5.12, 5.20, 5.22, 5.25 or 5.27 shall constitute a Contribution
Termination Event pursuant to this clause (c) if credit has been given for a
reduction of the Contribution Amount or the applicable Originator has made a
cash payment to the Company, in any case, as required pursuant to
Section 3.2(c) with respect to such breach;

 

(d)                      any Originator shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement or any other
Transaction Document to which it is a party on its part to be performed or
observed and such failure shall continue unremedied for ten (10) Business Days
after the such Originator has knowledge or receives written notice thereof;

 

(e)                       (i) any Originator shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or (ii) any Insolvency Proceeding shall be instituted by or against
any Originator and, in the case of any such proceeding instituted against any
Originator (but not instituted by such Person), either such proceeding is not
controverted within thirty (30) days after commencement of such proceeding or
not dismissed within sixty (60) days after commencement of such proceeding, or
any of the actions sought in such proceeding (including the entry of an order
for relief against it or for any substantial part of its property) shall occur;
or (iii) any Originator shall take any corporate or organizational action to
authorize any of the actions set forth above in this paragraph; or (iv) any
Originator suffers any appointment of any custodian receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property, and such appointment continues undischarged or unstayed for a period
of sixty (60) days; or

 

(f)                        First Data or Credit Suisse, Cayman Islands Branch,
as collateral agent under the Credit Agreement (or any successor collateral
agent), notifies the Administrative Agent in writing (i) that First Data did not
deliver the certificate required by Section 9.1(d) of the Credit Agreement with
an appropriately authorized certification certifying to the effect that all

 

24

--------------------------------------------------------------------------------


 

contributions, transfers, assignments, set over or other conveyances under
Section 1.2(b) that were consummated prior to the date of such certificate were
consummated in compliance with the Credit Agreement and specifying the then
remaining availability under Section 10.5(i) of the Credit Agreement (such
certifications, the “Required Certifications”) or is unable to make the
certifications required to be made in the Required Certification or (ii) that
First Data has delivered to such collateral agent a notice describing any
contributions, transfers, assignments, set over or other conveyances under
Section 1.2(b) that were not permitted by, and in compliance with, the Credit
Agreement.

 

SECTION 8.2  Remedies.

 

(a)                      Optional Termination.  Upon the occurrence and during
the continuation of a Contribution Termination Event, the Company (and not the
Servicer), with the prior written consent of the Administrative Agent shall have
the option, by notice to the Originators (with a copy to the Administrative
Agent and the Group Agents), to declare the Facility terminated.

 

(b)                      Remedies Cumulative.  Upon any termination of the
Facility pursuant to Section 8.2(a), the Company (and the Administrative Agent
as Company’s assignee) shall have, in addition to all other rights and remedies
under this Agreement, all other rights and remedies provided under the UCC of
each applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.

 

ARTICLE IX
INDEMNIFICATION

 

SECTION 9.1  Indemnities by the Originators.  Without limiting any other rights
that the Company may have hereunder or under Applicable Law, each Originator
hereby agrees to indemnify the Company, each of its officers, directors,
employees, agents, employees and respective assigns, the Administrative Agent,
each Lender and each Group Agent (each of the foregoing Persons being
individually called a “Contribution Indemnified Party”), forthwith on demand,
from and against any and all damages, claims, losses, judgments, liabilities,
penalties and related reasonable costs and expenses (including Attorney Costs)
(all of the foregoing being collectively called, “Contribution Indemnified
Amounts”) awarded against or incurred by any of them arising out of, relating to
or in connection with:

 

(a)                      the breach of any representation or warranty made or
deemed made by such Originator (or any employee, officer or agent of such
Originator) under or in connection with this Agreement or any of the other
Transaction Documents, or any information in writing or report delivered by or
on behalf of such Originator pursuant hereto or thereto which shall have been
untrue or incorrect when made or deemed made or delivered;

 

(b)                      the transfer by such Originator of any interest in any
Receivable or Related Right other than the transfer of any Receivable and
Related Rights to the Company pursuant to this Agreement and the grant of a
security interest to the Company pursuant to this Agreement;

 

25

--------------------------------------------------------------------------------


 

(c)                       the failure by such Originator to comply with the
terms of any Transaction Document or with any Applicable Law with respect to any
Receivable or the related Contract, or the failure of any Receivable or the
related Contract to conform to any such Applicable Law;

 

(d)                      the lack of an enforceable ownership interest, or a
first priority perfected lien, in the Receivables (and all Related Rights)
originated by such Originator against all Persons (including any bankruptcy
trustee or similar Person), in either case, free and clear of any Lien;

 

(e)                       the failure to have filed, or any delay in filing,
financing statements, financing statement amendments, continuation statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Laws with respect to any Receivable or the
Related Rights;

 

(f)                        any suit or claim related to the Receivables
originated by such Originator (including any products liability or environmental
liability claim arising out of or in connection with the property, products,
goods or services that are the subject of any Receivable originated by such
Originator);

 

(g)                       any failure of such Originator to perform any its
duties or obligations in accordance with the provisions hereof and of each other
Transaction Document related to Receivables or to timely and fully comply with
the Credit and Collection Policy in regard to each Receivable;

 

(h)                      the commingling of Collections of Receivables at any
time with other funds;

 

(i)                          the failure or delay to provide any Obligor with an
invoice or other evidence of amounts owing;

 

(j)                         any investigation, litigation or proceeding (actual
or threatened) related to this Agreement or any other Transaction Document or in
respect of any Receivable or any Related Rights;

 

(k)                      any claim brought by any Person other than a
Contribution Indemnified Party arising from any activity by such Originator or
any Affiliate of such Originator in servicing, administering or collecting any
Receivable;

 

(l)                          the failure by such Originator to pay when due any
taxes, including, without limitation, sales, excise or personal property taxes;

 

(m)                  any dispute, claim, offset, setoff or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Receivable (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Receivable or the furnishing or failure to furnish any such goods or services or
other similar claim or defense not arising from the financial inability of any
Obligor to pay undisputed indebtedness;

 

26

--------------------------------------------------------------------------------


 

(n)                      any tax or governmental fee or charge, all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including without limitation Attorney Costs in defending against the
same, which are required to be paid by reason of the acceptance or ownership of
the Receivables generated by such Originator or any Related Rights connected
with any such Receivables;

 

(o)                      any amounts of Indemnified Taxes and/or other amounts
paid or payable by the Company under Section 5.03 of the Receivables Financing
Agreement, in each case without duplication;

 

(p)                      any taxes imposed on the Company’s income, capital, or
revenue, or any liability of the Company attributable to Taxes of any Person
under Treasury Regulation section 1.1502-6 (or any similar provision of state,
local or foreign law), as a transferee or successor, by contract, operation of
law or otherwise; or

 

(q)                      any action taken by the Administrative Agent as
attorney-in-fact for such Originator pursuant to this Agreement or any other
Transaction Document;

 

provided, that such indemnity shall not be available to any Contribution
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a final judgment of a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of a Contribution Indemnified Party or (y) constitute
recourse with respect to a Receivable by reason of the bankruptcy or insolvency,
lack of credit worthiness or other financial inability to pay of the related
Obligor.

 

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of such Originator’s indemnification obligations in this Article IX, any
representation, warranty or covenant qualified by the occurrence or
non-occurrence of a material adverse effect or similar concepts of materiality
shall be deemed to be not so qualified.

 

If for any reason the foregoing indemnification is unavailable (other than
pursuant to the immediately preceding proviso) to any Contribution Indemnified
Party or insufficient to hold it harmless, then the Originators, jointly and
severally, shall contribute to the amount paid or payable by such Contribution
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of such
Originator and its Affiliates, on the one hand, and such Contribution
Indemnified Party, on the other hand, in the matters contemplated by this
Agreement as well as the relative fault of such Originator and its Affiliates
and such Contribution Indemnified Party with respect to such loss, claim, damage
or liability and any other relevant equitable considerations.  The
reimbursement, indemnity and contribution obligations of such Originator under
this Section shall be in addition to (but without duplication of) any liability
which such Originator may otherwise have, shall extend upon the same terms and
conditions to Contribution Indemnified Party, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of such Originator and the Contribution Indemnified Parties. 
Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

 

27

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.1  Amendments, etc.

 

(a)                      The provisions of this Agreement may from time to time
be amended, modified or waived, if such amendment, modification or waiver is in
writing and executed by the Company, the Servicer and each Originator, with the
prior written consent of the Administrative Agent and the Majority Group Agents.

 

(b)                      No failure or delay on the part of the Company, the
Servicer, any Originator, the Administrative Agent or any third-party
beneficiary in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.  No notice to or demand on the Company, the Servicer or any
Originator in any case shall entitle it to any notice or demand in similar or
other circumstances.  No waiver or approval by the Company, the Administrative
Agent or the Servicer under this Agreement shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions.  No
waiver or approval under this Agreement shall require any similar or dissimilar
waiver or approval thereafter to be granted hereunder.

 

(c)                       The Transaction Documents contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter thereof, superseding all prior
oral or written understandings.

 

SECTION 10.2  Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule V hereof or at such other address or facsimile number
as shall be designated by such party in a written notice to the other parties
hereto or in the case of the Administrative Agent, any Lender or any Group
Agent, at their respective address for notices pursuant to the Receivables
Financing Agreement.  All such notices and communications shall be effective
(i) if delivered by overnight mail, when received, and (ii) if transmitted by
facsimile or electronic mail, when sent, receipt confirmed by telephone or
electronic means.

 

SECTION 10.3  No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, the Servicer and each Originator hereby authorizes the Company,
the Administrative Agent, each Lender and each Group Agent (collectively, the
“Set-off Parties”), at any time and from time to time, to the fullest extent
permitted by law, to set-off, against any obligations of the Servicer or such
Originator to such Set-off Party arising in connection with the Transaction
Documents (including, without limitation, amounts payable pursuant to
Section 9.1) that are then due and payable or that are not then due and payable
but have accrued, any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and any and all indebtedness at any
time owing by, any Set-off Party to or for the credit or the account of such
Originator.

 

28

--------------------------------------------------------------------------------


 

SECTION 10.4  Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Company and each Originator and their
respective successors and permitted assigns.  No Originator may assign any of
its rights hereunder or any interest herein without the prior written consent of
the Company, the Administrative Agent and each Group Agent, except as otherwise
herein specifically provided.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree.  The rights and remedies with respect to any breach of any
representation and warranty made by any Originator pursuant to Article V and the
indemnification and payment provisions of Article IX and Section 10.6 shall be
continuing and shall survive any termination of this Agreement.

 

SECTION 10.5  Governing Law.  EXCEPT AS DESCRIBED BELOW, THIS
AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION OF A SECURITY INTEREST OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 10.6  Costs, Expenses and Taxes.  In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
agrees to pay on demand:

 

(a)                      to the Company (and any successor and permitted assigns
thereof) and any third-party beneficiary of the Company’s rights hereunder all
reasonable out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the reasonable
Attorney Costs for the Company (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Company’s rights hereunder with respect
thereto and with respect to advising any such Person as to their rights and
remedies under this Agreement and the other Transaction Documents and
(ii) subject to Section 6.1(f), reasonable accountants, auditors and
consultants’ fees and expenses for the Company (and any successor and permitted
assigns thereof) and any third-party beneficiary of the Company’s rights
hereunder incurred in connection with the administration and maintenance of this
Agreement or advising any such Person as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document;

 

(b)                      to the Company (and any successor and permitted assigns
thereof) and any third-party beneficiary of the Company’s rights hereunder all
reasonable out-of-pocket costs and expenses (including reasonable Attorney
Costs), of any such Person incurred in connection with the enforcement of any of
their respective rights or remedies under the provisions of this Agreement and
the other Transaction Documents; and

 

29

--------------------------------------------------------------------------------


 

(c)                       all stamp, franchise and other taxes and fees payable
in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents to be delivered hereunder, and
agrees to indemnify each Contribution Indemnified Party against any liabilities
with respect to or resulting from any delay in paying or omitting to pay such
taxes and fees.

 

SECTION 10.7  SUBMISSION TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)                      EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SCHEDULE V.  NOTHING IN THIS
SECTION 10.7 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 10.8  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

 

SECTION 10.9  Captions and Cross References; Incorporation by Reference.  The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be.  The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

 

SECTION 10.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an

 

30

--------------------------------------------------------------------------------


 

executed counterpart hereof by facsimile or other electronic means shall be
equally effective as delivery of an originally executed counterpart.

 

SECTION 10.11  Acknowledgment and Agreement.  By execution below, each
Originator expressly acknowledges and agrees that all of the Company’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Company to the Administrative Agent (for the benefit of
the Secured Parties) pursuant to the Receivables Financing Agreement, and each
Originator consents to such assignment.  Each of the parties hereto acknowledges
and agrees that the Lenders, the Group Agents and the Administrative Agent are
third-party beneficiaries of the rights of the Company arising hereunder and
under the other Transaction Documents to which any Originator is a party, and
notwithstanding anything to the contrary contained herein or in any other
Transaction Document, during the occurrence and continuation of an Event of
Default under the Receivables Financing Agreement, the Administrative Agent, and
not the Company, shall have the sole right to exercise all such rights and
related remedies.

 

SECTION 10.12  No Proceeding.  Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Company any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date.  Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Company shall not, and shall
not be obligated to, pay any amount to such Originator pursuant to this
Agreement unless the Company has received funds which may, subject to
Section 4.01 of the Receivables Financing Agreement, be used to make such
payment.  Any amount which the Company does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or corporate obligation of the Company by such
Originator for any such insufficiency unless and until the provisions of the
foregoing sentence are satisfied.  The agreements in this Section 10.12 shall
survive any termination of this Agreement.

 

SECTION 10.13  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

SECTION 10.14  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Signature Pages Follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

 

 

FIRST DATA RECEIVABLES, LLC,

 

as Company

 

 

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

 

 

 

 

FIRST DATA CORPORATION,

 

as Servicer

 

 

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

FIRST DATA RESOURCES, LLC,

 

as an Originator

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

REMITCO LLC,

 

as an Originator

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

TELECHECK SERVICES, INC.,

 

as an Originator

 

 

 

By:

/s/ Alain Barbet

 

Name: Alain Barbet

 

Title: President

 

Transfer and Contribution Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

STAR NETWORKS, INC.,

 

as an Originator

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-5

--------------------------------------------------------------------------------


 

 

STAR PROCESSING, INC.,

 

as an Originator

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-6

--------------------------------------------------------------------------------


 

 

INSTANT CASH SERVICES, LLC,

 

as an Originator

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-7

--------------------------------------------------------------------------------


 

 

TASQ TECHNOLOGY, INC.,

 

as an Originator

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-8

--------------------------------------------------------------------------------


 

 

FIRST DATA GOVERNMENT SOLUTIONS, INC., as an Originator

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-9

--------------------------------------------------------------------------------


 

 

FIRST DATA GOVERNMENT SOLUTIONS, LP,

 

as an Originator

 

 

 

By:

/s/ Michael A. Jacobs

 

Name: Michael A. Jacobs

 

Title: Treasurer and Senior Vice President

 

Transfer and Contribution Agreement

 

S-10

--------------------------------------------------------------------------------


 

Schedule I

 

LIST AND LOCATION OF EACH ORIGINATOR

 

Originator

 

Location

First Data Resources, LLC

 

Delaware

REMITCO LLC

 

Delaware

TeleCheck Services, Inc.

 

Delaware

Star Networks, Inc.

 

Delaware

Star Processing, Inc.

 

Delaware

Instant Cash Services, LLC

 

Delaware

TASQ Technology, Inc.

 

California

First Data Government Solutions, Inc.

 

Delaware

First Data Government Solutions, LP

 

Delaware

 

Transfer and Contribution Agreement

 

Schedule I-1

--------------------------------------------------------------------------------


 

Schedule II

 

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

 

Location of Books and Records

First Data Resources, LLC

 

6902 Pine Street, Omaha, NE 68106

REMITCO LLC

 

6902 Pine Street, Omaha, NE 68106

TeleCheck Services, Inc.

 

1307 Walt Whitman Road, Melville, NY 11747

Star Networks, Inc.

 

6902 Pine Street, Omaha, NE 68106

Star Processing, Inc.

 

6902 Pine Street, Omaha, NE 68106

Instant Cash Services, LLC

 

6902 Pine Street, Omaha, NE 68106

TASQ Technology, Inc.

 

3975 NW 120th Avenue, Corral Springs, FL 33065

First Data Government Solutions, Inc.

 

1307 Walt Whitman Road, Melville, NY 11747

First Data Government Solutions, LP

 

1307 Walt Whitman Road, Melville, NY 11747

 

Transfer and Contribution Agreement

 

Schedule II-1

--------------------------------------------------------------------------------


 

Schedule III

 

TRADE NAMES

 

Corporate Names:

 

First Data Resources, LLC

REMITCO LLC

TeleCheck Services, Inc.

Star Networks, Inc.

Star Processing, Inc.

Instant Cash Services, LLC

TASQ Technology, Inc.

First Data Government Solutions, Inc.

First Data Government Solutions, LP

 

DBAs:

 

First Data Government Solutions, Inc.

 

Jurisdiction

 

DBA Name

 

Start Date

Florida

 

GovConnect, Inc.

 

9/29/2004

 

First Data Government Solutions, LP

 

Jurisdiction

 

DBA Name

 

Start Date

Colorado

 

Telepath

 

8/21/2003

Connecticut

 

FDGS Limited Partnership

 

3/7/2007

Kentucky

 

FDGS, LP

 

1/28/2008

Maryland

 

First Data Government Solutions, Limited Partnership

 

8/9/2004

Michigan

 

First Data Government Solutions, Limited Partnership

 

8/13/2004

New Jersey

 

FD Government Solutions LP

 

3/28/2006

Virginia

 

First Data Government Solutions of Virginia, LP

 

11/24/2004

 

REMITCO LLC

 

Jurisdiction

 

DBA Name

 

Start Date

California

 

First Data Remitco

 

6/1/2008

 

Star Networks, Inc.

 

Jurisdiction

 

DBA Name

 

Start Date

California

 

Star EFT, Inc.

 

9/20/2004

Florida

 

Star Networks Systems, Inc.

 

10/2/1998

 

Transfer and Contribution Agreement

 

Schedule III-1

--------------------------------------------------------------------------------


 

TeleCheck Services, Inc.

 

Jurisdiction

 

DBA Name

 

Start Date

Vermont

 

Check Payment Services

 

4/12/2000

 

Schedule III-2

--------------------------------------------------------------------------------


 

Schedule IV

 

ACTIONS/SUITS

 

None.

 

Transfer and Contribution Agreement

 

Schedule IV-1

--------------------------------------------------------------------------------


 

Schedule V

 

NOTICE ADDRESSES

 

First Data Corporation

6855 Pacific Street

Omaha, NE 68106

Attention: General Counsel’s Office

 

First Data Receivables, LLC

5775 DTC Blvd

Greenwood Village, CO 80111

Attention: Treasurer

 

Transfer and Contribution Agreement

 

Schedule V-1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF CONTRIBUTION REPORT

 

Originator:

[Name of Originator]

 

 

Company:

FIRST DATA RECEIVABLES, LLC

 

 

Payment Date:

                                  , 20   

 

 

 

 

1.

Outstanding Balance of Receivables contributed to the Capital of Purchaser [on
the Commencement Date][during the preceding calendar month]:

 

 

2.

Reductions in the Contribution Amount = $          

 

 

3.

Net Contribution Amount (2 – 1) = $          

 

Transfer and Contribution Agreement

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of            , 20    (this “Agreement”) is
executed by          , a                organized under the laws of           
(the “Additional Originator”), with its principal place of business located at
          .

 

BACKGROUND:

 

A.                                    First Data Receivables, LLC, a Delaware
limited liability company (the “Company”) and the various entities from time to
time party thereto, as Originators (collectively, the “Originators”), have
entered into that certain Transfer and Contribution Agreement, dated as of
December 31, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, and as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Transfer and
Contribution Agreement”).

 

B.                                    The Additional Originator desires to
become an Originator pursuant to Section 4.3 of the Transfer and Contribution
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

 

SECTION 1.                            Definitions.  Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
thereto in the Transfer and Contribution Agreement or in the Receivables
Financing Agreement (as defined in the Transfer and Contribution Agreement).

 

SECTION 2.                            Transaction Documents.  The Additional
Originator hereby agrees that it shall be bound by all of the terms, conditions
and provisions of, and shall be deemed to be a party to (as if it were an
original signatory to), the Transfer and Contribution Agreement and each of the
other relevant Transaction Documents.  From and after the later of the date
hereof and the date that the Additional Originator has complied with all of the
requirements of Section 4.3 of the Transfer and Contribution Agreement, the
Additional Originator shall be an Originator for all purposes of the Transfer
and Contribution Agreement and all other Transaction Documents. The Additional
Originator hereby acknowledges that it has received copies of the Transfer and
Contribution Agreement and the other Transaction Documents.

 

SECTION 3.                            Representations and Warranties.  The
Additional Originator hereby makes all of the representations and warranties set
forth in Article V (to the extent applicable) of the Transfer and Contribution
Agreement as of the date hereof (unless such representations or warranties
relate to an earlier date, in which case as of such earlier date), as if such
representations and warranties were fully set forth herein.  The Additional
Originator hereby represents and warrants that its “location” (as defined in the
applicable UCC) is

 

Transfer and Contribution Agreement

 

Exhibit B-1

--------------------------------------------------------------------------------


 

[                    ], and the offices where the Additional Originator keeps
all of its books and records concerning the Receivables and Related Rights is as
follows:

 

 

SECTION 4.                            Miscellaneous.  This Agreement, including
the rights and duties of the parties hereto, shall be governed by, and construed
in accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York, but without
regard to any other conflicts of law provisions thereof).  This Agreement is
executed by the Additional Originator for the benefit of the Company, and its
assigns, and each of the foregoing parties may rely hereon.  This Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart
hereof by facsimile or other electronic means shall be equally effective as
delivery of an originally executed counterpart.  This Agreement shall be binding
upon, and shall inure to the benefit of, the Additional Originator and its
successors and permitted assigns.

 

[Signature Pages Follow]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

 

 

 

[NAME OF ADDITIONAL ORIGINATOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Consented to:

 

 

 

 

 

FIRST DATA RECEIVABLES, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[GROUP AGENTS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

FIRST DATA CORPORATION,

 

 

as Servicer

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Exhibit B-3

--------------------------------------------------------------------------------